Determination unanimously modified on the law and as modified confirmed without costs and matter remitted to respondent City Administrator for imposition of an appropriate sanction, in accordance with the following memorandum: Petitioner was terminated as a police lieutenant for using his influence to gain entrance to a tavern after legal closing hours for the purpose of obtaining alcoholic beverages. Although we conclude that there was substantial evidence to support the finding of misconduct, we deem the penalty imposed disproportionate to the offense (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233-234). Therefore, we remit the matter to respondent City Administrator to impose an appropriate sanction.
Petitioner’s remaining contentions lack merit. (Article 78 proceeding transferred by order of Supreme Court, Niagara County, Fallon, J.) Present—Dillon, P. J., Callahan, Boomer, Green and Balio, JJ.